Title: To George Washington from the Officers of Colonel Thomas Proctor’s Regiment, 9 March 1778
From: Officers of Colonel Thomas Proctor’s Regiment
To: Washington, George



Park of Artillery [Valley Forge] 9 March 1778
Much Respected Sir

The Officers of Collonel Thomas Procters Regiment of Artillery humbly begg leave to offer to your Excellency a grievance they labour Under—hope from your Usual goodness to find redress.
Enclosed your Excellency has a copy of a remonstrance deliver’d to Collonel Procter to which he has given a Verbal Answer to the following purport.
That with respect to Annexing two Company’s to his Regiment to which he had before given his Assent he then thought it improper, and in case of any Augmentation in the Regiment the senior Officers before, therein, were intiteld to be preferr’d.
As to reserving a Captaincy which has been Vacant Above Nine

Months in the Regiment he has done, and is determined to do it as long as ly’s in his power, for Captain Lieut. Turnbul who was taken prisoner at Middlebrook in April last. We think it hard that Collonel Procters particular respect to an individual should retard the promotion of his Regiment and give umbrage to his Officers in general. We for the whole, with the Utmost respect subscribe ourselves Your Excellencys Obedient and devoted Servants

A. Wilkinson Capt.
Pat. Duffey Captain Lieut.
John Bryce Captain Lieut.
Geo: Cottnam Capt. Lt

